Citation Nr: 0427278	
Decision Date: 10/01/04    Archive Date: 10/12/04	

DOCKET NO.  03-01 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for a low back disorder, to 
include degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from August 1981 to 
September 1985. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

In a Substantive Appeal of January 2003, the veteran voiced 
his intent to appeal only the issues of service connection 
for a low back disability, and an increased evaluation for 
service-connected bilateral defective hearing.  During the 
course of a hearing before the undersigned Acting Veterans 
Law Judge in June 2004, the veteran withdrew from 
consideration the issue of an increased evaluation for 
service-connected hearing loss.  Accordingly, the sole issue 
remaining for appellate review is that of service connection 
for a low back disorder.

In correspondence of September 2004, the veteran claimed 
entitlement to a total disability rating based upon 
individual unemployability.  Inasmuch as that issue has not 
been developed or certified for appellate review, it is not 
for consideration at this time.  It is, however, being 
referred to the RO for appropriate action.

Good or sufficient cause having been shown, the veteran's 
appeal has been advanced on the docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2003).

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify you if further 
action is required on your part.
REMAND

The veteran in this case seeks service connection for a 
chronic low back disability.  In pertinent part, it is 
contended that, while in service, the veteran was involved in 
a motorcycle accident, at which time he injured his lower 
back.

In that regard, a review of the record discloses that, in 
March 1980, prior to the veteran's entry upon active service, 
he was seen for an injury to his lower back sustained while 
lifting at work.  Radiographic studies of the veteran's 
lumbar spine conducted at that time showed some minor 
variability of the posterior arch of the first sacral 
segment, with normal lumbar alignment and spacing, and no 
other abnormality.  

In July 1983, during the veteran's period of active military 
service, he was involved in a motor vehicle accident, at 
which time the motorcycle he was riding struck the rear of a 
truck.  Noted at the time was that the veteran was wearing a 
helmet, and complained only of mild myalgias and abrasions.  
On physical examination, there was some evidence of 
tenderness of the right CVA of the veteran's back.  However, 
radiographic studies of the veteran's right elbow, right 
knee, and right posterior ribs were within normal limits.  
The pertinent diagnosis was multiple contusions.

The remainder of the veteran's service medical records were 
negative for any evidence of a low back disability.  
Significantly, at the time of a service separation 
examination in July 1985, the veteran's spine and 
musculoskeletal system were within normal limits, and no 
pertinent diagnosis was noted.

The Board notes that, on VA medical examination in February 
1992, the veteran stated that he had torn a muscle in his 
lower back while lifting a heavy object at work.  Reportedly, 
at that time, the veteran was "off work for a month" (from 
January 2nd to February 21st, 1992), during which time he was 
examined by a Dr. Phillip Johnson in New Albany, Indiana, and 
received physical therapy at Scott County Memorial Hospital 
located in Scottsburg, Indiana.  Regrettably, records of that 
treatment are not currently a part of the veteran's claims 
folder.

The Board observes that, during the course of VA outpatient 
treatment in July 2001, it was noted that the veteran was 
being followed by a Dr. Kelly (a private physician) at 
Monmouth Springs.  Based on a review of the veteran's claims 
folder, it would appear that those records have also not been 
made a part of the veteran's file.

At the time of an outpatient VA orthopedic consultation in 
November 2001, the veteran's treating physician offered his 
opinion that the veteran's low back disorder was "most 
likely" the result of his motorcycle accident in 1983.  
However, on VA orthopedic examination in March 2002, another 
VA physician stated that, in his opinion, the veteran's 
"current back findings (were) not related to the accident 
(which occurred) during service."  

Based on the aforementioned, it is clear that there exists 
some question as to the exact nature and etiology of the 
veteran's current low back disability.  Especially in light 
of the evidence indicating a post-service low back injury, 
which was not revealed during the hearing on appeal, or 
apparently, to the veteran's treating physician, obtaining 
more evidence as to the nature and residuals of the veteran's 
1992 injury is desirable.  After records reflecting the 
injury and the treatment required have been obtained, the 
records should be provided to an orthopedic specialist for 
review in conjunction with a medical examination of the 
veteran's back, so that a fully-informed opinion as to the 
nature and etiology of the veteran's currently-shown low back 
disability may be rendered.

Under the circumstances, the veteran's case is REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran, 
with a request that he provide the full 
address for Dr. Phillip Johnson and Scott 
Count Memorial Hospital, from which he 
received examination(s) and/or treatment 
during the months of January and February 
1992.  Upon receipt of such information, 
the RO should contact the aforementioned 
Dr. Johnson, as well as Scott County 
Memorial Hospital, with a request that 
they provide copies of all records of 
examination and/or treatment of the 
veteran during the period in question.

The veteran should additionally be 
requested to provide the full name and 
address of the aforementioned Dr. Kelley 
who reportedly treated him for various 
low back problems at Monmouth Springs.  
Once again, upon receipt of such 
information, the RO should contact 
Dr. Kelley, with a request that he 
provide copies of all treatment provided 
the veteran for his low back disability.

All of the above information, when 
obtained, should be made a part of the 
veteran's claims folder.  The veteran 
should be requested to sign the necessary 
authorization for release of such private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
such records, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2004, the date of the 
most recent pertinent evidence of record, 
should also be obtained and incorporated 
in the claims folder.  Once again, the 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure such records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  
Moreover, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should be afforded a VA 
orthopedic examination to identify the 
nature and etiology of his currently-
shown low back disorder.  The claims 
folder including all records obtained 
pursuant to the above requests must be 
made available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner is 
requested to comment upon the veteran's 
1983 accident and the 1992 injury and 
treatment and to identify, to the extent 
medically possible, any residuals of the 
1992 injury as compared to any residuals 
of the 1983 motorcycle accident.  The 
complete rationale for all opinions set 
forth should be fully explained.

4.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  

5.  The RO should then review the 
veteran's claim for service connection 
for a low back disorder (to include 
degenerative disc disease of the lumbar 
spine).  Should the benefit sought on 
appeal remained denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case in October 2002.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

